Citation Nr: 9925951	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  94-41 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Evaluation of service-connected residuals of a right scaphoid 
fracture with non-union and arthritis, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1987 to August 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) following a January 1992 decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for residuals of a right scaphoid fracture with 
non-union and assigned a 10 percent rating, effective from 
August 14, 1991.

The Board notes that claims of service connection for 
neurologic impairment affecting the right upper extremity 
were denied by rating actions taken in September 1993 and 
July 1994.  No appeal of either of these decisions was 
initiated.


FINDING OF FACT

The veteran experiences right wrist pain and tenderness; he 
has right wrist arthritis and a cyst, and experiences 
limitation of motion in the right wrist as follows:  
dorsiflexion limited to 40 degrees, palmar flexion limited to 
60 degrees, ulnar deviation limited to 10 degrees, and radial 
deviation limited to 10 degrees.


CONCLUSION OF LAW

A rating greater than 10 percent for residuals of a right 
scaphoid fracture with non-union and arthritis is not 
warranted.  38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. 
§§ 4.71a (Diagnostic Codes 5003, 5010, 5215) (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative allege, in substance, that 
the veteran's service-connected right wrist disability is 
manifested by chronic pain and loss of motion which have 
become worse over time, thereby entitling the veteran to a 
higher rating.  The veteran and his representative also 
request that the veteran be afforded the benefit of the 
doubt.

Initially, the Board observes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based, as far as can practically be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1998).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (1998).  
Furthermore, in cases where the original rating assigned has 
been appealed, consideration must be given to whether the 
veteran deserves a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Historically, the veteran was service connected for residuals 
of a right scaphoid fracture with non-union which was found 
to be 10 percent disabling under Diagnostic Code 5215 
(limitation of motion of the wrist).  See RO decision entered 
in January 1992.  Subsequently, the RO re-characterized the 
veteran's service-connected disability to include arthritis, 
but nonetheless continued the 10 percent rating under 
Diagnostic Code 5215.  See RO decision entered in September 
1993.  In this regard, the Board notes that, given 
potentially applicable rating criteria, the veteran will only 
be entitled to a rating higher than 10 percent for limited 
motion if he has ankylosis.  (The highest rating assignable 
for limited motion, short of ankylosis, is 10 percent.  
38 C.F.R. § 4.71a, Diagnostic Codes 5214, 5215 (1998).)  In 
this regard, the Board notes that ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Lewis v. Derwinski, 
3 Vet. App. 259 (1992).

Specifically, Diagnostic Code 5214 provides that ankylosis of 
the major wrist, if unfavorable in any degree of palmar 
flexion or with ulnar or radial deviation, warrants a 50 
percent disability rating.  Ankylosis in any other position, 
except favorable, warrants a 40 percent disability rating.  
Favorable ankylosis, in 20 degree to 30 degree dorsiflexion, 
warrants a 20 percent disability rating.  The Board also 
notes that extremely unfavorable ankylosis is rated as loss 
of use of the hand under 38 C.F.R. § 4.71a, Diagnostic 
Code 5125 (1998) (loss of use of the major hand is rated as 
70 percent disabling under Diagnostic Code 5125).  The Board 
next notes that, under 38 C.F.R. § 4.71a, Diagnostic 
Code 5053 (1998), replacement of the major wrist entitles the 
veteran to a minimum rating of 20 percent and a 40 percent 
rating when it is accompanied by intermediate degrees of 
residual weakness, pain, or limitation of motion.  38 C.F.R. 
§ 4.71a (1998).

Initially, the Board notes that the veteran's claims file 
shows that his right hand is his major hand.  Based upon the 
findings at post-service VA examinations, and a review of all 
medical records associated with the claims file, the veteran 
does not have ankylosis of the right wrist, and he has not 
had a wrist replacement.  Therefore, he does not meet the 
requirements to be awarded a greater disability rating under 
Diagnostic Code 5214, Diagnostic Code 5125, or Diagnostic 
Code 5053. 

Specifically, available service medical records show the 
veteran's complaints, diagnosis, and treatment of right wrist 
pain and localized tenderness, as well as decreased range of 
motion following right wrist injuries in October 1988.  The 
diagnosis was persistent scaphoid non-union.  Service medical 
records also show that the veteran underwent a grafting of 
the scaphoid in March 1990.  However, the graft was 
unsuccessful and a second operation was considered.  See 
medical board reports dated in December 1990 and July 1991; 
service medical records dated in October 1988, October 1989, 
January 1990, March 1990 to July 1990, October 1990, December 
1990, and May 1991; and June 1990 x-ray.

Subsequently, at the veteran's first post-service VA 
examination, conducted in September 1991, the veteran 
reported that he was right handed, had decreased motion in 
his right wrist, and had chronic right wrist pain.  On 
examination, the right wrist was not swollen.  Range of 
motion studies of the right wrist disclosed dorsiflexion 
limited to 20 degrees, palmar flexion limited to 20 degrees, 
ulnar deviation limited to 20 degrees, and radial deviation 
limited to 18 degrees.  The examiner opined that the veteran 
had chronic right wrist pain aggravated by lifting, 
repetitive motion (such as turning a screwdriver), and damp 
weather.  However, his grip was normal.  The diagnosis was 
old fracture of the right scaphoid with non-union.  

Similarly, at a November 1992 VA examination, the veteran 
complained of chronic right wrist pain (since 1989) as well 
as tenderness over the radial carpal joint and the "snuff 
box."  The veteran also reported that he worked as a welder 
and had no trouble performing his job due to his right wrist 
disability.  He indicated that he had not lost any time from 
his job because of his right wrist disability.  On 
examination, post-operative right wrist scars were seen.  
Range of motion studies of the right wrist disclosed 
dorsiflexion limited to 40 degrees, palmar flexion limited to 
60 degrees, ulnar deviation limited to 10 degrees, and radial 
deviation limited to 10 degrees.  The examiner opined that, 
while right hand grip strength was "perhaps limited," it 
was nonetheless within normal limits when compared to the 
left side.  Right wrist x-rays supplied by the veteran 
reportedly showed traumatic arthritis at the radial ulnar 
joint and at the radial navicular joint.  There was a cyst in 
the central portion of the navicular.  The examiner opined 
that the cyst was traumatic and was caused by the right wrist 
fracture and subsequent graft.  The diagnosis was residual 
right wrist symptoms due the earlier fracture.  

The veteran testified at a personal hearing at the RO in 
August 1992.  At the hearing he testified that he injured his 
right wrist on two occasions while in military service.  The 
first injury occurred in October 1988 when he fractured it 
and the second injury occurred only a short time later.  
Thereafter, he underwent a bone graft to the right wrist in 
1990.  However, the operation was not fully successful and a 
non-union remained.  A second surgery was recommended.  
However, the second surgery was never performed because the 
veteran separated from military service.  The diagnosis he 
was provided before separation was traumatic arthritis.  He 
testified that he had not had any medical treatment for his 
right wrist since military service because he could not 
afford it.  His current problems were limited to right wrist 
pain and reduced range of motion with crepitus.  The veteran 
reported that, because he was right handed, his right wrist 
arthritis interfered with his school (the veteran was 
enrolled in a welding school) and job performance as a 
welder.  He said that, although he looked into obtaining 
physical therapy, he discounted the idea after being told 
that it could not help him.  Lastly, he reported that he 
takes aspirin periodically for the pain but it has not helped 
much. 

VA treatment records, dated from March 1992 to March 1997, 
show the veteran's complaints of right wrist pain, treatment 
with pain medications (Tylenol No. 3 and Motrin), and a 
diagnosis of post-traumatic arthritis.  See VA treatment 
records dated in April 1992, September 1995, October 1995, 
November 1995, October 1996 November 1996, and March 1997.  
Ankylosis was not shown.  In fact, an April 1992 treatment 
record includes range of motion studies that show the right 
wrist to have 45 degrees of extension and flexion.  Moreover, 
March 1997 range of motion studies reported "135 degrees of 
dorsa flexion" and "115 degrees of ventral [sic] flexion."  
Moreover, VA examiners characterized the veteran's loss of 
motion as nonexistent and/or slight.  See VA treatment 
records dated in an October 1995 and October 1996.  A 
September 1995 right wrist x-ray revealed flattening and 
osseous modification with sclerosis in the styloid process of 
the right radius, two small radiodensities between the 
styloid process and the right navicularis bone, and sclerosis 
and osseous modification to the lateral aspect of the right 
navicularis.  A reviewer of the x-ray also opined that no 
gross changes were seen since the veteran's March 1992 x-ray.

In summary, the range of motion studies at the veteran's most 
recent VA examinations, dated in September 1991 and November 
1992, specifically show that the right wrist, while painful, 
was nonetheless mobile.  Similar findings are found in the 
veteran's VA treatment records.  Therefore, in the absence of 
ankylosis, a higher rating on account of limitation of motion 
or on account of functional losses due to any pain and 
swelling is not warranted.  Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).  Consequently, given the 
veteran's wrist motion, a higher evaluation is not warranted.  
Diagnostic Codes 5214, 5125. 

The Board notes that, while service connection is in effect 
for loss of motion of the right wrist and the record on 
appeal shows x-ray evidence of arthritis of the right wrist, 
it should be noted that arthritis is evaluated on the basis 
of limitation of motion which, as already noted, is accounted 
for by the limitation of motion rating under Diagnostic Code 
5215.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (1998).

Although scarring of the right wrist exists as a residual of 
the in-service procedure, there is no indication in the 
record that any scarring is poorly nourished, ulcerated, 
tender and painful, or otherwise symptomatic beyond that 
contemplated by the symptoms considered in the rating under 
Diagnostic Code 5215.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805 (1998).  Additionally, the Board notes that 
service connection for claimed neurologic residuals of the 
in-service right wrist disability were addressed separately 
in September 1993 and July 1994 rating decisions.  No appeal 
of these actions was initiated.  Therefore, further 
consideration of the claim for a higher rating is not 
warranted.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

Additionally, the Board notes that functional loss 
attributable to pain on use has been considered in arriving 
at the current assessment.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(1998); DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995).  
Although the veteran has complained of pain that affects his 
wrist function, it is important to note that the veteran's 10 
percent rating is for limitation of motion under Diagnostic 
Code 5215--the highest disability rating available for 
limitation of motion of a wrist, short of ankylosis.  In such 
an instance, where "the appellant is already receiving the 
maximum disability rating" for limitation of motion, 
consideration of the provisions of DeLuca v. Brown, 
8 Vet. App. 202 (1995) (functional impairment due to pain 
must be equated to loss of motion) is not required.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997); see also VAOPGCPREC 36-
97 (Dec. 12, 1997).

In conclusion, a higher schedular rating is not warranted 
because, for the reasons already enunciated, the 
preponderance of the evidence is against the claim.  This is 
true throughout the period of time during which his claim has 
been pending.  Fenderson, supra.

Based on the veteran's statements at his personal hearing 
(i.e., the right wrist disability interfered with both his 
schooling and job as a welder), the Board has given 
consideration to the potential application of various 
provisions of 38 C.F.R., Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  As discussed above, the 
medical evidence explicitly reveals that a 10 percent 
evaluation is in order for limitation of motion.  The Board 
finds that the evidence does not establish that the veteran's 
residuals of a right scaphoid fracture with non-union and 
arthritis presents such an exceptional or unusual disability 
picture as to render impractical the application of these 
regular schedular standards.  Although the veteran has 
described vocational difficulties as a welder due to his 
wrist pain, the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (1998).  The current evidence of record 
does not demonstrate that wrist problems have resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  § 3.321.  It is undisputed that his 
service-connected disability has an adverse effect on 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (1998).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.


ORDER

An evaluation greater than 10 percent for residuals of a 
right scaphoid fracture with non-union and arthritis is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

